[exhibit1022image2.jpg]


 
EXHIBIT 10.23
2014 PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Amended and Restated
Coach, Inc. 2010 Stock Incentive Plan (as amended, restated or otherwise
modified from time to time, the “Stock Incentive Plan”) shall have the same
defined meanings in this Grant Notice (the “Grant Notice”) and the Performance
Restricted Stock Unit Agreement attached as Exhibit A to this Grant Notice
(collectively, the “Agreement”).
Coach, Inc. (the “Company”) has granted you the following Performance Restricted
Stock Units (“PRSUs”), subject to the terms and conditions of the Stock
Incentive Plan and this Agreement.


Holder:
[NAME]
Grant Date:
[GRANT DATE]
Target Number of PRSUs:


[# OF PRSUS]
Vesting Schedule:
The PRSUs shall vest on the third anniversary of the Grant Date in such amounts
as are set forth in Exhibit A (the date on which PRSUs are eligible to vest
being referred to herein as the “Vesting Date”).

Your signature below, which will be accomplished through electronic means
approved by the Company, indicates your agreement and understanding that the
PRSUs are subject to all of the terms and conditions contained in this
Agreement, including the Grant Notice, the Performance Restricted Stock Unit
Agreement attached as Exhibit A to this Grant Notice and the Stock Incentive
Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THE PRSUS.    
COACH, INC.


[exhibit1023image2.gif]_____________________________
Sarah Dunn
Global Human Resources Officer






EMPLOYEE NAME ______________________________






Amended and Restated Coach, Inc. 2010 Stock Incentive Plan
Performance Restricted Stock Unit Award Agreement

1    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


An award (“Award”) for Performance Restricted Stock Units (“PRSUs”),
representing a number of shares of Coach, Inc. common stock (“Common Stock”) as
noted in the 2014 Performance Restricted Stock Unit Grant Notice (the “Grant
Notice”) of Coach, Inc., a Maryland Corporation (the “Company”) to which this
Performance Restricted Stock Unit Award Agreement (this “Agreement”) is attached
as an exhibit, is hereby granted to the Holder (“you”) on the date set forth in
the Grant Notice, subject to the terms and conditions of this Agreement. The
PRSUs are also subject to the terms, definitions and provisions of the Amended
and Restated Coach, Inc. 2010 Stock Incentive Plan (as amended, restated or
otherwise modified from time to time, the “Stock Incentive Plan”) adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Stock Incentive Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Stock Incentive Plan. The Human Resources Committee of the Board (the
“Committee”) has the discretionary authority to construe and interpret the Stock
Incentive Plan and this Agreement. All decisions of the Committee upon any
question arising under the Stock Incentive Plan or under this Agreement shall be
final and binding on all parties. The Award and the PRSUs issued thereunder are
subject to the following terms and conditions:
1.
PRSU AWARD

The target number of PRSUs subject to this award (the “Target Number of PRSUs”)
is set forth in the Grant Notice. The actual number of PRSUs which vest pursuant
to the Award may be greater than or less than the Target Number of PRSUs based
on the Company’s achievement of the Performance Goals (as defined below) during
the period June 29, 2014 (the first day of the Company’s 2015 fiscal year) and
ending on July 1, 2017 (the last day of the Company’s 2017 fiscal year) (the
“Performance Period”) and determined in accordance with the vesting schedule set
forth in Section 2(a) below.
PRSUs are considered Performance Stock Units under the Stock Incentive Plan.
Each PRSU represents the right to receive one share of Common Stock upon the
satisfaction of the terms and conditions of this Agreement and the Stock
Incentive Plan (the “Restrictions”).
2.
VESTING AND SETTLEMENT OF PRSUS

PRSUs shall vest and be settled in accordance with the provisions of the Stock
Incentive Plan as follows:
(a)
Vesting

Each vested PRSU is equal in value to one share of Common Stock. Except as set
forth in Section 5, if the Committee certifies that, as of July 1, 2017 (the
last day of the Performance Period) (the “Measurement Date”), the Company has
achieved the applicable Productivity Measure (as defined below), Strategic
Objective Measure (as defined below) and Sales Measure (as defined below)
(collectively, the “Performance Goals”), the PRSUs subject to the Award shall be
eligible to become vested on the third anniversary of the Grant Date (the
“Vesting Date”) based on the Performance Level (as defined below) pursuant to
the vesting schedule set forth in the Performance Goal Schedule (as defined
below). The weighted average vesting schedule provided in the Performance Goal
Schedule is set forth in the following table (and the maximum payout -- assuming
Maximum Performance Level with respect to all three Performance Goals -- is 170%
of the Target Number of PRSUs as set forth below):

2    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


Performance Level
PRSUs Earned as % of Target Number of PRSUs
Maximum
170%
Target
100%
Threshold
30%



If the Performance Level for the Performance Period is less than Threshold (as
defined below) with respect to a Performance Goal, no PRSUs shall be earned or
become vested on the Vesting Date with respect to such Performance Goal. If the
Performance Level for the Performance Period is between Threshold and Target (as
defined below) or between Target and Maximum (as defined below) with respect to
a Performance Goal, then the number of PRSUs that shall become vested on the
Vesting Date with respect to such Performance Goal shall be determined by means
of linear interpolation.
For purposes of this Agreement, (i) “Productivity Measure” shall mean the goal
established by the Committee with respect to % of the Award and set forth on the
FY[ ] PRSU Award Goals and Payout table attached as Exhibit B hereto (the
“Performance Goal Schedule”), (ii) “Strategic Objective Measure” shall mean the
goal established by the Committee with respect to % of the Award and set forth
on the Performance Goal Schedule, (iii) “Sales Measure” shall mean the goal
established by the Committee with respect to % of the Award and set forth on the
Performance Goal Schedule, (iv) “Performance Level” with respect to each
Performance Goal shall mean the Company’s performance result with respect to
fiscal years 2015-17 (measured in dollars or store numbers, as applicable) with
respect to such Performance Goal, and (v) “Threshold,” “Target” and “Maximum”
shall mean, respectively, the minimum, target and maximum amounts established by
the Committee with respect to each Performance Goal (measured in terms of
compound annual growth rate percentages or store numbers, as applicable), as set
forth on the Performance Goal Schedule.
As provided in the Stock Incentive Plan, the Committee, in its sole discretion,
may provide that one or more objectively determinable adjustments shall be made
to any Performance Goal; provided that any such determination shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Internal Revenue Code, as amended (the “Code”).
(b)
Settlement; Withholding Taxes

Earned PRSUs shall be settled upon, or as soon as reasonably practicable
following, the Vesting Date (and in no event later than the end of the short
term deferral period as set forth in Treasury Regulation Section 1.409A).
Applicable withholding taxes will be settled by withholding a number of shares
of Common Stock with a market value not less than the amount of such taxes
(determined at the minimum applicable rates), and the net number of shares of
Common Stock subject to the Award shall be distributed to you; provided that in
the event that the Company is liquidated in bankruptcy (a) the Committee will
not release shares of Common Stock pursuant to the Award and (b) all payments
made pursuant to the Award will be made in a per-share cash payment equal to the
fair market value per share of Common Stock on the distribution date.
(c)
Restrictions on Resale

The shares you will receive under the Award on or following the Vesting Date (or
such other vesting date pursuant to Section 5) generally are freely tradable in
the United States. However, you may not offer, sell or

3    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


otherwise dispose of any shares in a way which would (i) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing, or (ii) violate or cause the Company to violate
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on any
shares of Common Stock received by you pursuant to the Award.
3.
DIVIDEND EQUIVALENTS

You shall be eligible to receive Dividend Equivalents (as defined in the Stock
Incentive Plan) with respect to the Award (the “Dividend Equivalent PRSUs”). For
purposes of determining the amount of Dividend Equivalent PRSUs on each dividend
record date, an amount representing dividends payable on the number of shares of
Common Stock equal to the number of PRSUs subject to the Award shall be deemed
reinvested in Common Stock and credited as additional PRSUs as of the dividend
payment date. The Dividend Equivalent PRSUs shall vest as of the Vesting Date of
the underlying PRSUs (or, if earlier, the date such underlying PRSUs are
distributed to the Executive pursuant to Section 5 of this Agreement) and shall
be distributed in accordance with the terms of this Agreement; provided,
however, that all Dividend Equivalent PRSUs (including Dividend Equivalent PRSUs
paid with respect to any prior year’s Dividend Equivalent PRSUs) will be subject
to forfeiture if the underlying PRSUs are forfeited in accordance with the
forfeiture and vesting provisions set forth in this Agreement or otherwise.
4.
NONTRANSFERABILITY OF PRSUS

The PRSUs may not be sold, pledged, assigned or transferred in any manner except
in the event of your death. In the event of your death, the PRSUs may be
transferred to the person indicated on a valid beneficiary designation form, or
if no beneficiary designation form is on file with the Company, then to the
person to whom your rights have passed by will or the laws of descent and
distribution. Except as set forth in Section 5 below, the PRSUs may be settled
during your lifetime only by you or by your guardian or legal representative.
The terms of the Award shall be binding upon your executors, administrators,
heirs and successors.
5.
SEPARATION OF EMPLOYMENT

(a)
In General. Except as otherwise provided in subparagraph (b) below with respect
to a termination of employment due to your death or Disability (as defined
below), in subparagraph (c) below with respect to a termination of employment
due to your Retirement (as defined below), in subparagraph (d) below with
respect to certain terminations of employment in connection with a Change in
Control, and in subparagraph (e) below with respect to certain other
severance-eligible terminations of employment, or as may otherwise be
specifically agreed to by the Committee in accordance with the terms of the
Stock Incentive Plan, if your employment by the Company and its affiliates
(collectively, the “Coach Companies”) is terminated for any reason prior to the
Vesting Date, all unvested PRSUs shall immediately be forfeited upon the last
day of your active employment with the Coach Companies (the “Date of
Termination”).

(b)
Death or Disability. Notwithstanding Section 5(a), if you cease active
employment with the Coach Companies because of your death or Disability prior to
the Vesting Date, the Target Number of PRSUs subject to the Award shall become
vested effective as of the Date of Termination and such vested PRSUs shall be
distributed to you (or your estate, as the case may be) as soon as reasonably
practicable on or following such Date of Termination.


4    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


(c)
Retirement. Notwithstanding Section 5(a), if you cease active employment with
the Coach Companies because of your Retirement prior to the Vesting Date, the
PRSUs shall remain eligible to become vested on the Vesting Date, pursuant to
Section 2, based on actual Company achievement of the Performance Goals as
determined as of the Measurement Date.

(d)
Change in Control. Notwithstanding Section 5(a), if your employment is
terminated by the Coach Companies without Cause (as defined below) prior to the
Vesting Date and upon, or within the 12 month period immediately following, a
Change in Control (as defined in the Stock Incentive Plan), the Target Number of
PRSUs subject to the Award shall become vested effective as of the Date of
Termination and such vested PRSUs shall be distributed to you as soon as
reasonably practicable on or following such Date of Termination.

(e)
Severance Events. Notwithstanding Section 5(a), if your employment with the
Coach Companies is terminated by the Coach Companies prior to the Vesting Date
and you are eligible to receive severance benefits under any written severance
plan or policy of the Coach Companies or an employment agreement between you and
the Coach Companies in connection with such termination, then a pro-rata portion
of the Award, determined based upon the number of days elapsed during the
Performance Period prior to the last day of the Severance Period (as defined
below), shall remain eligible to become vested on the Vesting Date, pursuant to
Section 2, based on actual Company achievement of the Performance Goals as
determined as of the Measurement Date.

(f)
Certain Definitions. For purposes of this Agreement, (i) “Cause” shall mean
fraud, misappropriation, embezzlement or other act of material misconduct
against the Coach Companies; substantial and willful failure to render services
in accordance with the terms of your duties as an employee; provided that (A) a
demand for performance of services had been delivered to you at least thirty
(30) days prior to your termination identifying the manner in which you have
failed to perform and (B) thereafter you fail to remedy such failure to perform;
conviction of or plea of guilty or nolo contendere to a felony; or violation of
any business standards established by the Coach Companies; (ii) “Disability”
shall mean any mental or physical illness, condition, disability or incapacity
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, and which (A) prevents you from
discharging all of your essential job responsibilities or duties, (B) shall be
attested to in writing by a physician or group of physicians selected by you and
acceptable to the Coach Companies, and (C) has prevented you from so discharging
your duties for any 180 days in any 365 day period; a Disability shall be deemed
to have occurred on the 180th day in such 365 day period; (iii) “Retirement”
shall mean your voluntary departure from employment with the Coach Companies if
either (A) you have attained age 65 and five years of service with the Coach
Companies or (B) you have attained age 55 and ten years of service with the
Coach Companies; and (iv) “Severance Period” shall mean the period during which
you are eligible for and actually receive severance payments, pursuant to a
written severance plan or policy of the Coach Companies or an employment
agreement between you and the Coach Companies, following your termination of
employment.

6.
TERM OF PRSUS

PRSUs not certified by the Committee as having vested as of the end of the
Performance Period for which the PRSUs were awarded shall be forfeited.
7.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The number and kind of shares of Common Stock subject to this Award shall be
appropriately adjusted pursuant to the Stock Incentive Plan to reflect any stock
dividend, stock split, split-up, extraordinary dividend distribution, or any
combination or exchange of shares, however accomplished.

5    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


8.
ADDITIONAL PRSUS

The Committee may or may not grant you additional PRSUs in the future. Nothing
in this Award or any future Award should be construed as suggesting that
additional PRSU awards to you will be forthcoming.
9.
RIGHTS AS A SHAREHOLDER

Neither you nor your beneficiary or representative shall have any rights as a
shareholder with respect to any Common Stock subject to the PRSUs, unless and
until the PRSUs vest and are settled in shares of Common Stock of the Company.
10.
NO RETENTION RIGHTS

Nothing in this Agreement or in the Stock Incentive Plan shall give you the
right to be retained by the Company (or a subsidiary of the Company) as an
employee or in any capacity. The Company and its subsidiaries reserve the right
to terminate your service at any time, with or without Cause.
11.
FORFEITURE AND CLAWBACK PROVISIONS

(a)
PRSU Claw-Back. Notwithstanding anything contained in this Agreement to the
contrary, (i) if your employment with the Coach Companies is terminated for
Cause (as defined above) (“Termination for Cause”), (ii) if you elect to
terminate your employment with the Coach Companies (including in the event of
your Retirement) and you do not provide the Coach Companies with the Required
Notice applicable to your level (“Termination without Notice”), or (iii) if you
engage in any activity inimical, contrary or harmful to the interests of the
Coach Companies during your employment with the Coach Companies or at any time
during the period ending one (1) year after your employment with the Coach
Companies terminates, including but not limited to (A) violating any of the
Restrictive Covenants (as defined below), (B) violating any business standards
established by the Company, or (C) participating in any activity not approved by
the Board of Directors which is reasonably likely to contribute to or result in
a Change in Control, as defined in Article 2 of the Stock Incentive Plan (such
activities to be collectively referred to as “Wrongful Conduct”), then (x) this
Award, to the extent it remains restricted, shall be forfeited automatically on
the date on which you first engaged in such Wrongful Conduct or the date of your
Termination for Cause or Termination without Notice, whichever is applicable,
and (y) you shall pay to the Company in cash or shares any PRSU Gain (as defined
below) received by you within the twelve (12) month period (if your role is at
the Corporate level of Vice President or higher) or six (6) month period (if
your role is below the Corporate level of Vice President) immediately preceding
the date on which you first engaged in such Wrongful Conduct or the date of your
Termination for Cause or Termination without Notice. For the avoidance of doubt,
the claw-back provisions set forth in this Section 11(a) are in addition to any
other claw-back policy applicable to you, including, without limitation, the
Company’s incentive repayment policy in the event of employee accountability for
a material restatement of the Company’s financial results and any claw-back or
similar requirements which might be imposed pursuant to Section 304 under the
Sarbanes-Oxley Act of 2002, or pursuant to any modification or expansion of the
Company’s claw-back policy to the extent required by the Dodd-Frank Act of 2010
and the related rules of the Securities and Exchange Commission.

(b)
For purposes of this Agreement, “PRSU Gain” shall mean an amount equal to the
product of (i) the number of shares of Common Stock that are distributed
pursuant to the Award and (ii) the Fair Market Value per share of Common Stock
on the date of such distribution (without reduction for any shares of Common
Stock sold or surrendered in payment of taxes, etc.).


6    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


(c)
For purposes of this Agreement, “Required Notice” means advance written notice
of your intent to terminate your employment with the Coach Companies, delivered
not less than (A) twelve (12) weeks before your last day of employment if you
are then a member of the Coach Operating Group, (B) six (6) weeks before your
last day of employment if you are then a Senior Vice President, or (C) four (4)
weeks before your last day of employment if you are then a Vice President (there
is no Required Notice applicable if you are below the level of Vice President).

(d)
For purposes of this Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Coach Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury
accessories business that competes directly with the existing or planned product
lines of the Coach Companies, (iii) solicit any present or future employees or
customers of the Coach Companies to terminate such employment or business
relationship(s) with the Coach Companies, in the case of each of (i), (ii) and
(iii), at any time during your employment with the Coach Companies or at any
time during the period ending one (1) year after your employment with the Coach
Companies terminates, or (iv) disclose or misuse any confidential information
regarding the Coach Companies at any time. You acknowledge and agree that the
Company is granting you the Award in consideration of your agreement to be bound
by the Restrictive Covenants. Accordingly, if you breach any of the Restrictive
Covenants, in addition to the forfeiture and claw-back consequences described in
Section 11(a), the Company shall be entitled to recover any damages incurred as
a result of such breach. You further acknowledge and agree that the Coach
Companies would be irreparably harmed by any breach of the Restrictive Covenants
and that money damages would be an inadequate remedy for any such breach and,
accordingly, in the event of your breach or threatened breach of any of the
Restrictive Covenants, the Company may, in addition to any money damages or
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the Restrictive Covenants. For the
avoidance of doubt, the remedies in law and in equity for any breach of the
Restrictive Covenants set forth in this Section 11(c) are in addition to, and
cumulative of, the claw-back and forfeiture provisions set forth in Section
11(a).

(e)
For purposes of this Agreement, “Competitive Business” shall mean any entity
(including its subsidiaries, parent entities and other affiliates) that, as of
the relevant date, the Committee has designated in its sole discretion as an
entity that competes with any of the businesses of the Coach Companies;
provided, that (i) this list of Competitive Businesses shall not exceed the
total number of entities shown below for the region in which your employment is
based (ii) such entities are the same entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the Date of
Termination. A current list of Competitive Businesses, including any changes
made to the list by the Committee, shall be maintained on the Company intranet.
Each entity included in the list of entities designated as Competitive
Businesses at any given time shall include any and all subsidiaries, parent
entities and other affiliates of such entity.

The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of this Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below:
Burberry Group PLC; Cole Haan LLC; Diane von Furstenberg Studio, L.P.; Fifth &
Pacific Companies, Inc.; Fast Retailing Co., Ltd.; Fung Group; The Gap, Inc.; J.
Crew Group, Inc.; Kering; L Brands, Inc.; LVMH

7    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


Moet Hennessy Louis Vuitton SA; Michael Kors Holdings Limited; PVH Corp.; Prada,
S.p.A.; Proenza Schouler; Rag & Bone; Ralph Lauren Corporation; Tory Burch LLC;
Tumi Holdings, Inc.; V.F. Corporation.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of this Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence):
adidas AG; Burberry Group PLC; Chanel S.A.; Cole Haan LLC; Club 21 Pte. Ltd.;
Compagnie Financiere Richemont SA; Fast Retailing Co., Ltd.; Fifth & Pacific
Companies, Inc.; Furla S.p.A.; The Gap, Inc.; H & M Hennes & Mauritz AB; Hermes
International SA; Industria de Diseño Textil, S.A.; Kering; LVMH Moet Hennessy
Louis Vuitton SA; Michael Kors Holdings Limited; PVH Corp.; Prada, S.p.A.; Ralph
Lauren Corporation; Salvatore Ferragamo S.p.A.; Tory Burch; Tod’s S.p.A.
12.
ENTIRE AGREEMENT

This Agreement and the Stock Incentive Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.
13.
AMENDMENT AND MODIFICATION

The grant of the Award (and the allocation of PRSUs for any Performance Period)
is documented by the minutes of the Committee, which records are the final
determinant of the number of PRSUs granted in any Performance Period and the
conditions of any such grant. The Committee may amend or modify the Award in any
manner to the extent that the Committee would have had the authority under the
Stock Incentive Plan initially to grant such Award; provided that no such
amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under this Agreement without your prior written
consent. Except as in accordance with the two immediately preceding sentences,
this Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.
14.
GOVERNING LAW

All matters regarding or affecting the relationship of the Company and its
stockholders shall be governed by the General Corporation Law of the State of
Maryland. All other matters arising under this Agreement shall be governed by
the internal laws of the State of New York, including matters of validity,
construction and interpretation. You and the Company agree that all claims in
respect of any action or proceeding arising out of or relating to this Agreement
shall be heard or determined in any state or federal court sitting in New York,
New York and you and the Company agree to submit to the jurisdiction of such
courts, to bring all such actions or proceedings in such courts and to waive any
defense of inconvenient forum to such actions or proceedings. A final judgment
in any action or proceeding so brought shall be conclusive and may be enforced
in any manner provided by law.
15.
SUCCESSORS AND ASSIGNS

Except as otherwise provided herein, this Agreement will bind and inure to the
benefit of the respective successors and permitted assigns and heirs and legal
representatives of the parties hereto whether so expressed or not.
16.
SEVERABILITY


8    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


Whenever feasible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
17.
ANNEXES

Notwithstanding any provisions in this Agreement, the PRSU grant shall be
subject to any special terms and conditions as set forth in any annex to this
Agreement. Moreover, if you relocate to one of the countries included in Annex
A, the special terms and conditions for such country will apply to you, to the
extent the Company determines that the application of such terms is necessary or
advisable in order to comply with local law or facilitate the administration of
the Stock Incentive Plan. The Annexes constitute part of this Agreement.
18.
CODE SECTION 409A

(a)
In General. The parties acknowledge and agree that, to the extent applicable,
this Agreement shall be interpreted in accordance with Section 409A of the Code
and the Department of Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or guidance
that may be issued after the date hereof (“Section 409A”). Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder may be subject to Section 409A,
the Company may adopt (without any obligation to do so or to indemnify you for
failure to do so) such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(i) exempt the amounts payable hereunder from Section 409A and/or preserve the
intended tax treatment of the amounts payable hereunder or (ii) comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
in no event shall any liability for failure to comply with the requirements of
Section 409A be transferred from Executive or any other individual to the
Company or any of its affiliates, employees or agents pursuant to the terms of
this Agreement or otherwise.

(b)
Specified Employee Separation from Service. Notwithstanding anything to the
contrary in this Agreement, if you are determined to be a “specified employee”
within the meaning of Section 409A as of the date of your “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h) (or any successor
regulation), and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
therefore cannot be paid or provided in the manner provided herein without
subjecting you to additional tax, interest or penalties under Section 409A, then
any such payment and/or entitlement which would have been payable during the
first six months following your “separation from service” shall instead be paid
or provided to you in a lump sum payment on the first business day immediately
following the six-month anniversary of your “separation from service” (or, if
earlier, the date of your death).

19.
DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your Data (as defined below) by and
among, as necessary and applicable, the Company, its subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Stock Incentive Plan.
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security or insurance number or other

9    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


identification number, salary, nationality, and job title, any Common Stock or
directorships held in the Company, and details of the PRSUs or other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Stock Incentive Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Stock
Incentive Plan, that these recipients may be located in your country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
your country. You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Stock
Incentive Plan, including any requisite transfer of such Data as may be required
to a broker or other third party with whom you may elect to deposit any shares
acquired upon vesting of the PRSUs or other entitlement to shares.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Stock
Incentive Plan, and you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing such
consent may affect your ability to participate in the Stock Incentive Plan. In
addition, you understand that the Company, its subsidiaries and its affiliates
have separately implemented procedures for the handling of Data which the
Company believes permits the Company to use the Data in the manner set forth
above notwithstanding your withdrawal of such consent. For more information on
the consequences of refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

10    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


EXHIBIT B
Performance Goal Schedule
[pgs.jpg]

11    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


ANNEX A
COUNTRY-SPECIFIC PROVISIONS
This Annex includes additional terms and conditions that govern your RSU Award
if you reside in one of the countries listed herein. Capitalized terms used but
not defined herein shall have the same meanings ascribed to them in the
Agreement or the Plan.


This Annex may also include information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws concerning options in effect as of August 2014. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that you not
rely on the information noted herein as the only source of information relating
to the consequences of your participation in the Plan as the information may be
out of date at the time you vest in your RSUs or sell your Shares acquired under
the Plan.


In addition, this Annex is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company is not in a position to assure you of any particular result.
Accordingly, you are strongly advised to seek appropriate professional advice as
to how the relevant laws in your country apply to your specific situation.


If you reside in a country but are considered a citizen or resident of another
country for purposes of the country in which you reside, the information
contained in this Annex may not be applicable.


CANADA


RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for you to receive a cash payment, and the RSUs are payable in Shares
only.


(l) except as may be determined by the Administrator pursuant to the authority
delegated to him under the Plan and as otherwise provided in Sections 4 and 5,
above, in the event of the termination of your employment or continuous service
(whether or not later found to be invalid or in breach of applicable labor laws
or the terms of your employment or service agreement, if any), your right to
vest in RSUs under the Plan, if any, will terminate effective as of the earlier
of (i) the date upon which your employment or continuous service is terminated
by the Company or your actual employer; (ii) the date upon which you receive
written notice of termination of your employment or continuous service from the
Company or your actual employer; or (iii) the date upon which you are no longer
actively employed or providing services to the Company or your actual employer,
and in all cases will not be extended by any notice period mandated under local
law (e.g., active employment or service would not include any contractual notice
period or any period of “garden leave” or similar period mandated pursuant to
applicable labor laws or the terms of your employment or service agreement, if
any); the Administrator shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of your RSUs (including whether
you may still be considered to be providing services while on a leave of
absence).


Data Privacy. This provision supplements Section 13 of the Grant Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliates and the administrator of the Plan to
disclose and discuss the Plan with their advisors. You further authorize your
employer to record such information and to keep such information in your
employee file.


Consent to Receive Information in English. The following provisions will apply
if you are a resident of Quebec:



12    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.


Securities Law Information. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).


Foreign Asset/Account Reporting Information. Foreign property (including Shares)
held by Canadian residents must be reported annually on Form T1135 (Foreign
Income Verification Statement) if the total value of such foreign property
exceeds C$100,000 at any time during the year. It is not certain if unvested
RSUs constitute foreign property that needs to be reported on Form T1135. The
form must be filed by April 30th of the following year. You should consult with
your personal tax advisor to determine if the reporting obligation applies to
your personal situation.


CHINA


Manner of Sale. This provision supplements Section 3 of the Grant Agreement and
is applicable to you if you are a PRC national residing in China, unless
otherwise determined by the Company or required by SAFE:


You agree that, at the Company’s discretion and instruction, any or all of the
Shares issued upon vesting/settlement of the RSUs may be sold, either
immediately upon vesting or within six months (or such shorter period as may be
required under applicable legal or exchange control requirements) following the
termination of your employment for any reason. Your acceptance of the RSUs
constitutes your authorization for the Company to instruct its designated broker
to assist with the sale of such Shares (on your behalf pursuant to this
authorization without further consent) and you expressly authorize the Company’s
designated broker to complete the sale of such Shares. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay you the cash proceeds from the sale of the Shares, less brokerage
fees and subject to any obligation to satisfy Tax Related Items.


Exchange Control Restrictions. The following provision applies to you if you are
a PRC national residing in China, unless otherwise determined by the Company or
required by SAFE:


You understand and agree that, due to exchange control laws in China, you must
immediately repatriate the proceeds from the sale of Shares to China. You
further understand that such repatriation of the proceeds will need to be
effected through a special exchange control account established by the Company
or an Affiliate, and you hereby consent and agree that the proceeds from sale of
RSU’s may be transferred to such special account prior to being delivered to
you. You agree to bear any currency fluctuation risk between the time the Shares
are sold and the time the sale proceeds are distributed to you. The Company is
under no obligation to secure any exchange conversion rate. You further agree to
comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.


HONG KONG


RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for you to receive a cash payment, and the RSUs are payable in Shares
only.

13    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]




Sale of Shares. In the event the RSUs vest within six months of the Award Date,
you agree that you will not dispose of the Shares acquired prior to the
six-month anniversary of the Award Date.


Securities Law Notification. WARNING: The RSUs and the Shares issued upon
vesting do not constitute a public offering of securities under Hong Kong law
and are available only to certain Eligible Individuals. The Agreement, the Plan
and other incidental communication materials distributed in connection with the
RSUs have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. In addition, the documents have
not been reviewed by any regulatory authority in Hong Kong. The RSUs are
intended only for the personal use of each Holder, and may not be distributed to
any other person. If you are in any doubt about any of the contents of the
Agreement or the Plan, you should obtain independent professional advice.


ITALY


Data Privacy. This provision replaces Section 13 of the Grant Agreement:


You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your Data (as defined below) by and
among, as necessary and applicable, the Employer, the Company and its Affiliates
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the RSUs or any other
restricted stock units or other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in your favor (“Data”), for the purpose of implementing,
administering and managing the Plan.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your denial to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Coach, Inc. with registered offices at 516 West 34th Street, New
York, New York, 10001, U.S.A., and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is Coach Italy S.r.l., 516 W. 34th Street, NY, NY
10001, USA.


You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company and/or any
Affiliate will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or any Affiliate may further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer of such Data to a broker or other
third party with whom you may elect to deposit any Shares acquired upon vesting
of the RSUs or any other restricted stock units or other entitlement to Shares.
Such recipients may receive, possess, use, retain and transfer Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan. You understand that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has accomplished
all the necessary legal obligations connected with the management and
administration of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.



14    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require you consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update,
correct or stop, for legitimate reason, the Data processing. Furthermore, you
are aware that Data will not be used for direct marketing purposes. In addition,
Data provided can be reviewed and questions or complaints can be addressed by
contacting your local human resources representative.


Plan Document Acknowledgment. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement and reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Grant Agreement: Section 11. Nature of
Grant; Section 12. Withholding; Section 14(b). Governing Law; Section 14(d).
Severability; Section 14(f). Language; Section 14(g). Electronic Delivery and
Acceptance; Section 16. Imposition of Other Requirements; and the Data Privacy
section above.


Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, Shares) which may generate income taxable in Italy (or if
you are the beneficial owner of such an investment or asset, even if you do not
directly hold the investment or asset under Italian money laundering
provisions), you are required to report such investments or assets on your
annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.


Foreign Asset Tax Information. The value of financial assets held outside of
Italy by individuals resident of Italy is subject to a foreign asset tax.
Beginning 2014, such tax is levied at an annual rate of 2 per thousand (0.2%). 
The taxable amount will be the fair market value of the financial assets
(including Shares) assessed at the end of the calendar year.


JAPAN


Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including Shares acquired under the Plan as
of December 31), to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 of the following
year. You should consult with your personal tax advisor to determine if the
reporting obligation applies to your personal situation.


KOREA


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares or the receipt of dividends
in a single transaction to repatriate the sale proceeds back to Korea within
eighteen months of the sale/receipt.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine if the reporting obligation applies to your personal situation.


LUXEMBOURG


There are no country-specific provisions.


MALAYSIA



15    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


Data Privacy. The following provisions replace Section 13 of the Grant
Agreement:


You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award documentation by and among, as
applicable, the Company, the Employer and any other Affiliate or any third
parties authorized by same in assisting in the implementation, administration
and management of your participation in the Plan.
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Sekutu lain atau
mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam
pelaksanaan, pentadbiran dan pengurusan penyertaan anda dalam Pelan tersebut.
 
 
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of your participation in the Plan, details of
all RSUs or any other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan
tersebut, butir-butir semua RSUs atau apa-apa hak lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah anda (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.
 
 
You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any Shares acquired upon vesting of the RSUs are deposited.  You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data.  You authorize the Company, the stock plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing your participation in
the Plan to receive, possess, use, retain and transfer Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan.
Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan saham yang diperolehi
melalui pemberian hak RSUs. Anda mengakui bahawa penerima-penerima ini mungkin
berada di negara anda atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Anda memberi kuasa kepada Syarikat,
pembekal perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin
membantu Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan tersebut untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut.
 
 


16    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case,
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consent, your employment status and career with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the consent is that the Company would not be able to grant future
RSUs or other equity awards to you or administer or maintain such awards. 
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of the refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Anda memahami bahawa anda boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatan anda. Anda faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami
bahawa anda boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatan anda. Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda, status pekerjaan atau perkhidmatan dan
kerjaya anda dengan Majikan tidak akan terjejas; satunya akibat buruk jika anda
tidak bersetuju atau menarik balik persetujuan anda adalah bahawa Syarikat tidak
akan dapat memberikan RSU pada masa depan atau anugerah ekuiti lain kepada anda
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.



Director Notification Obligation. If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Affiliate in writing when you receive or dispose of an interest
(e.g., RSUs, Shares) in the Company or any related company. Such notifications
must be made within 14 days of receiving or disposing of any interest in the
Company or any related company.


SINGAPORE
Securities Law Information. The grant of RSUs is being made in reliance on
Section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”), under
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the RSUs are subject to
Section 257 of the SFA and Participant will not be able to make (i) any
subsequent sale of the Shares in Singapore or (ii) any offer of such subsequent
sale of the Shares subject to the RSUs in Singapore, unless such sale or offer
in is made pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than Section 280) of the SFA (Chapter 289, 2006 Ed.).


Director Notification Obligation. If you are a director, associate director or
shadow director of a Singapore Affiliate of the Company, you are subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singaporean Affiliate in writing
when you receive an interest (e.g., RSUs, Shares) in the Company or any related
companies. Please contact the Company to obtain a copy of the notification form.
In addition, you must notify the Singapore Affiliate when you sell Option Shares
of Company or any related company (including when you sell Option Shares
acquired through exercise of your Option). These notifications must be made
within two (2) days of acquiring or disposing of any interest in the Company or
any related company. In addition, a notification must be made of your interests
in the Company or any related company within two (2) days of becoming a
director.
If you are a director, associate director or shadow director, you are advised to
seek appropriate professional advice as to your reporting obligations under the
Singapore Companies Act.

17    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]




UNITED KINGDOM
Disapplication of Retirement Provisions in Section 4 of this Agreement.
The provisions set forth in Section 4 of this Agreement regarding continued
vesting following termination of employment with the Coach Companies due to
Retirement do not apply to Participants in the United Kingdom. In the event of
such termination, the provisions set forth in Section 5(b) regarding voluntary
termination of employment shall govern.
The following provisions supplement Section 3 of the Agreement:


Distribution of the Award. Regardless of any action the Company or any Affiliate
employing you (the “Employer”) take with respect to any or all federal, state,
local or foreign income tax, social insurance, payroll tax, payment on account
or other tax related items (“Tax Related Items”), you acknowledge that the
ultimate liability for all Tax Related Items associated with the RSUs is and
remains your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the delivery of the Shares, the subsequent sale of
Shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate your liability for Tax Related Items.
Further, if you have relocated to a different jurisdiction between the date of
grant and the date of any taxable event, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer (in its sole discretion) to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, in their sole discretion, to satisfy the obligations with regard
to all Tax Related Items legally payable by you by one or a combination of the
following: (i) require you to pay Tax-Related Items in cash with a cashier’s
check or certified check; (ii) withholding cash from your wages or other
compensation payable to you by the Company and/or the Employer; (iii) arranging
for the sale of Shares otherwise issuable to you upon vesting of the RSUs (on
your behalf and at your direction pursuant to this authorization); (iv)
withholding from the proceeds of the sale of Shares acquired upon vesting of the
RSUs; or (v) withholding in Shares otherwise issuable to you, provided that the
Company withholds only the amount of Shares necessary to satisfy the minimum
statutory withholding amount or such other amount as may be necessary to avoid
adverse accounting treatment using the Fair Market Value of the Shares on the
date of the relevant taxable event. You shall pay to the Company or the Employer
any amount of Tax Related Items that the Company or the Employer may be required
to withhold as a result of your participation in the Plan that are not satisfied
by any of the means previously described. The Company may refuse to deliver the
Shares to you if you fail to comply with your obligations in connection with the
Tax Related Items as described in this Section.


If payment or withholding of income tax is not made within ninety (90) days of
the end of the U.K. tax year in which the event giving rise to the income tax
occurs, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by you to your Employer,
effective on the Due Date. You agree that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue & Customs (“HMRC”), it will
be immediately due and repayable, and the Company or your Employer may recover
it at any time thereafter by any of the means referred to in this Appendix.


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from the Company
to cover the income tax. In the event that you are a director or executive
officer and income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and national insurance contributions (“NICs”) may be
payable. You understand that you will be responsible for reporting any income
tax and NICs due on this additional benefit directly to HMRC under the
self-assessment regime.



18    


NY\6518985.4

--------------------------------------------------------------------------------

[exhibit1022image2.jpg]


RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for you to receive a cash payment, and the RSUs are payable in Shares
only.


Joint Election for Transfer of the Employer’s Secondary Class 1 NICs Liability.
As a condition of participation in the Plan and the vesting of the Award, you
agree to accept any liability for secondary Class 1 NICs which may be payable by
the Company and/or the Employer in connection with the RSUs and any event giving
rise to Tax-Related Items (the “Employer NICs”). Without prejudice to the
foregoing, you agree to execute a joint election with the Company, the form of
such joint election being formally approved by HMRC (the “Joint Election”), in
the form set forth in Exhibit A to this Annex, and any other required consent or
election. You further agree to execute such other joint elections as may be
required between you any successor to the Company and/or the Employer. You
further agree that the Company and/or the Employer may collect the Employer NICs
from him or her by any of the means set forth in this Appendix.


If you do not enter into a Joint Election prior to vesting of the Award, you
will not be entitled to vest in the Shares unless and until you enter into a
Joint Election and no Shares will be issued to you under the Plan, without any
liability to the Company and/or the Employer.



19    


NY\6518985.4